Title: To Thomas Jefferson from James Bowdoin, 10 October 1785
From: Bowdoin, James
To: Jefferson, Thomas



Sir
Boston October 10th. 1785

I have lately understood that Congress have under consideration a report of their Minister for foreign affairs, relative to the appointment of Consuls in several parts of Europe; and that the appointment is to be made by the Ministers Plenipotentiary from the United States: the power of each Minister in this respect to be exercised within a certain district; and that your Excellency’s district includes Lisbon.
A friend of yours in this neighbourhood, and a distinguished one in the American Cause, General Warren of Milton, has a Son at Lisbon, Mr. Winslow Warren, whom I take the liberty of recommending to your friendship.
He is settled at Lisbon in the mercantile line, for which he has been qualifying himself by visiting several parts of Europe to gain a knowledge of its trade and manufactures; and which, with such a knowledge your Excellency will probably think, is no disrecommendation of him to the Office of Consul.
He would esteem himself honoured by your Commission; and I doubt not, would execute the business of it to your acceptance, and to the acceptance of the United States.
I have the honour to be, With the most perfect Esteem, Sir, Your Excellency’s Most Obedient Humble Servant,

James Bowdoin

